DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 7-9, 12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further reconsideration, the rejection under Section 112(b) for indefiniteness is vacated. The patent laws are clearly intended to protect the invention of a custom-fitted EEG appliance and one of ordinary skill in the art has sufficient knowledge to understand the difference between a device that has been custom-fitted for an individual’s particular skull shape and contours and one that has not. 
The closest references found during Examiner’s search of the prior art were US 2012/0235820 A1 to Kidmose and US 2009/0074221 A1 to Westermann.
The inventions of claims 1 and 12 now recite, respectively,
“…EEG monitor comprises an inductive link between said EEG sensing part and said EEG signal processor in said housing, said inductive link comprising a first coil in said EEG sensing part and a second coil in said housing; and 
said housing is shaped and said second coil is arranged in said housing such that when positioned behind the ear of said person said first and said second coils are aligned, and wherein said housing is provided with a recessed area, situated at the area of the housing adapted to abut the skin at the spot where the EEG sensing part is implanted below the skin.”
…said housing being configured to accommodate said second coil such that, when the EEG monitor is in use, the second coil will be aligned with said first coil, and wherein said housing is provided with a recessed area, situated at the area of the housing adapted to abut the skin at a location where the implanted sensing part is below the skin, and printing said housing.”
Niether Kidmose nor Westermann, alone or in combination with one another or any other prior art reference, fail to anticipate or render obvious the inventions of claims 1 and 12. There being no reason to deny patentability of these claims, they are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791